WRIGHT, J.
If Thomas Carroll empowered Edward Carroll to carry on mercantile business for him, by parol, or otherwise, that employment of itself would give him power to contract for merchandize, according to the usual course of trade, on Thomas’ responsibility and credit.
*If Thomas Carx'ollgave the blank authority to Edward Carroll [110 to enable him to carry on mercantile business, and left him to fill xxp the axxthority, he placed confidence in his discx-etion as agent for that purpose, and is liable to the credit obtained upon the paper, of pei’sons unacquainted Avith the cix'cumstances, though it was not draxvn out exactly according to the verbal agreement between them. Persons acquainted with the real transaction might not, under such authority, acquire a right to hold the defendant li.able beyond the actual authority of the agent. The general principle is, as contended for, that the agent cannot bind his principal beyond the authoi’ity conferred upon him, yet where one person enables another to obtain credit by holding him out as his agent, though he is in fact no agent, and where he suffers such person to continue the use of his name to obtain credit after he has notice of such use, without apprising the person giving the credit, he, by so doing, practises a fx’aud, and it would be adding to the fraud if he were to bepi-otected in court in denying the agency. Therefox-e, the Mav •will not permit him, under such circumstances, to dexxy the agency, and holds him responsible, as if the person were in fact his agent.
A parol authority in the defendant to Edxvard Carroll, to transact business as a general agent, or the employment of Edward Carroll in that way, would render the defendant liable for contracts in the ordinary course of the business carried on and continued by the defendant, in a way and manner to induce credit from third persons, on the defendant’s account, the real agreement betxveen the principal and agent, not made known to dealers xvith the agent, whether *111written or not, or sealed or not, would not limit the liability of the principal.
When confidence is placed by the obligor in a sealed instrument, in another party to the instrument, to fill up blanks, and they are filled up before it passes to a third person, in a way differing from the agreement, the court in bank have held the obligor, who reposed the confidence, and enabled the agent to commit the fraud, bound; 5 O. 222. But the objection that the paper in controversy wras a deed executed in blank, and therefore void, will not affect the real question in this case, because the obligation is not declared on, but is only used collaterally. A paper purporting to be a deed, which is not valid as such, may be good evidence of the matters in it, as a written admission of the party. In this case, the objection altogether fails. The proof is, that the paper, when given by the defendant to Edward Carroll, was onl j signed by the defendant, and given with an authority to fill it up. The affixing a seal was unauthorized. That unau111] Hhorized act cannot change the liability of the defendant. The paper was such as upon common principles might be filled up by the holder, as he pleased, without seal. This carte blanche was given by the defendant, of his own folly, and he cannot now gainsay it.
The article being in evidence, its construction is matter of law, and we think it authorizes the agent to make these purchases on the responsibility of the defendant. The objection to the notes is ineffectual; for if they are thrown aside, the plaintiff can recover for goods sold, and the notes may then be looked to to fix the amount, even if they are rejected as the ground of recovery.
If the jury find these goods were furnished to Edward Carroll on the credit of the defendant, the plaintiffs are entitled to a verdict.
Verdict and judgment for the plaintiffs for $964.20.